[Cite as State v. Brentlinger, 2019-Ohio-4989.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                    JUDGES:
                                                  Hon. W. Scott Gwin, P.J
         Plaintiff-Appellee                       Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
 -vs-
                                                  Case No. 19 CAC 05 0032
 BRYANT BRENTLINGER

        Defendant-Appellant                       O P I N IO N




 CHARACTER OF PROCEEDINGS:                        Appeal from the Delaware County
                                                  Municipal Court, Case No. 19CRB00297


 JUDGMENT:                                        Reversed and Vacated

 DATE OF JUDGMENT ENTRY:                          December 3, 2019


 APPEARANCES:


 For Plaintiff-Appellee                           For Defendant-Appellant

 CHRISTOPHER E. BALLARD                           DOMINIC L. MANGO
 Assistant City Prosecutor                        Mango Law Office
 70 North Union Street                            43 South Franklin Street
 Delaware, Ohio 43015                             Delaware, Ohio 43015
Delaware County, Case No. 19 CAC 05 0032                                                 2


Hoffman, J.
       {¶1}   Defendant-appellant Bryant Brentlinger appeals his convictions entered by

the Delaware County Court of Common Pleas, on one count of possession of marijuana

and one count of possession of marijuana paraphernalia, after the trial court found him

guilty following a bench trial. Plaintiff-appellee is the state of Ohio.

                            STATEMENT OF THE CASE AND FACTS

       {¶2}   On February 14, 2019, Appellant was cited for possession of marijuana, in

violation of R.C. 2925.11(C)(3); and possession of marijuana paraphernalia, in violation

of R.C. 2925.14(C). Appellant appeared before the trial court for arraignment on February

20, 2019, and entered pleas of not guilty to the charges.

       {¶3}   Appellant filed a motion to suppress on April 4, 2019. Deputy Flahive

testified, at the suppression hearing he was on routine patrol on the evening of February

14, 2019, traveling northbound on South Section Line Road in Delaware, Ohio, he

conducted a random registration check of the vehicle in front of him. The information the

deputy received revealed the operator’s license of the registered owner of the vehicle was

suspended. The registered owner was one Brittany Brentlinger, Appellant’s sister. At

this point, Deputy Flahive was unable to readily identify the driver as the register owner

prior to effectuating the stop as he was behind the vehicle and it was dark outside.

       {¶4}   Deputy Flahive followed the vehicle for approximately one and a half miles

until he found a safe area in which to conduct a stop of the vehicle. The deputy then

activated his overhead lights. As Appellant turned right into a parking lot, Deputy Flahive

illuminated the driver’s side of the vehicle with a spotlight and observed the driver was

male; therefore, not the registered owner.         Deputy Flahive exited his cruiser and

approached the vehicle. As the deputy approached, he again saw the driver was not
Delaware County, Case No. 19 CAC 05 0032                                                 3


female. The deputy made contact with the driver and asked for his license. While Deputy

Flahive was running the license check, he detected the odor of marijuana. Appellant and

his passenger were subsequently arrested.

       {¶5}   Appellant asserted, once the deputy discovered, prior to a face-to-face

encounter, Appellant did not match the description of the registered owner, the continued

detention of Appellant following such determination was unjustified. Appellant further

argued the deputy violated his Constitutional rights by continuing to detain him following

his face-to-face encounter with him.

       {¶6}   The trial court overruled Appellant’s motion to suppress from the bench.

       {¶7}   The matter proceeded to a bench trial. The trial court found Appellant guilty

of both offenses. The trial court imposed a total fine of $20.

       {¶8}   It is from his convictions, Appellant appeals, raising as his sole assignment

of error:



              THE TRIAL COURT ERRED WHEN IT OVERRULED THE MOTION

       OF APPELLANT TO SUPPRESS EVIDENCE WHEREIN IT FOUND THE

       STOP     OF   THE     DEFENDANT’S        VEHICLE     AND    SUBSEQUENT

       DETENTION LAWFUL.



       {¶9}   There are three methods of challenging a trial court's ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court's finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court's findings of fact are against the manifest weight of the evidence. See, State v.
Delaware County, Case No. 19 CAC 05 0032                                                      4


Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

597 N.E.2d 1141 (4th Dist. 1991). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. See, Williams, supra.

Finally, an appellant may argue the trial court has incorrectly decided the ultimate or final

issues raised in a motion to suppress. When reviewing this type of claim, an appellate

court must independently determine, without deference to the trial court's conclusion,

whether the facts meet the appropriate legal standard in any given case. State v. Curry,

95 Ohio App.3d 93, 96,620 N.E.2d 906 (8th Dist. 1994).

       {¶10} When reviewing this type of claim, an appellate court must independently

determine, without deference to the trial court's conclusion, whether the facts meet the

appropriate legal standard in any given case. State v. Curry, 95 Ohio App.3d 93, 641

N.E.2d 1172 (1994); State v. Claytor, 85 Ohio App.3d 623, 620 N.E.2d 906 (1993);

Guysinger, supra. As the United States Supreme Court held in Ornelas v. U.S., 517 U.S.

690, 116 S.Ct. 1657, 1663, 134 L.Ed.2d 911 (1996), “... as a general matter

determinations of reasonable suspicion and probable cause should be reviewed de novo

on appeal.”

       {¶11} It is well established an officer may stop a motorist upon his or her

observation the vehicle in question violated a traffic law. Dayton v. Erickson, 76 Ohio

St.3d 3, 11-12, 665 N.E.2d 1091 (1996). “[E]ven a de minimis traffic violation provides

probable cause for a traffic stop.” Id. at 9. “Trial courts determine whether any violation

occurred, not the extent of the violation.” State v. Hodge, 147 Ohio App.3d 550, 2002-

Ohio-3053, 771 N.E.2d 331, ¶ 27. Moreover, an officer is not required to prove the suspect
Delaware County, Case No. 19 CAC 05 0032                                                   5


committed an offense beyond a reasonable doubt or even satisfy the lesser standard of

probable cause to believe the defendant violated the law. Westlake v. Kaplysh, 118 Ohio

App.3d 18, 20, 691 N.E.2d 1074 (1997)

       {¶12} To conduct a constitutionally valid investigatory stop, a police officer must

be able to point to specific and articulable facts which, taken together with rational

inferences derived from those facts, give rise to a reasonable suspicion that the individual

has committed, is committing, or is about to commit a crime. State v. Williams, 51 Ohio

St.3d 58, 60, 554 N.E.2d 108 (1990). The propriety of an investigative stop by a police

officer must be viewed in light of the totality of the circumstances. State v. Freeman, 64

Ohio St.2d 291, 414 N.E.2d 1044 (1980), paragraph one of the syllabus.

       {¶13} Appellant does not argue Deputy Flahive lacked reasonable suspicion to

initiate the stop. Rather, Appellant contends, once Deputy Flahive discerned he was not

female; therefore, could not be the registered owner, the deputy no longer maintained

reasonable suspicion and was not justified in further detaining him. We agree.

       {¶14} The evidence established Deputy Flahive was on routine patrol on the

evening of February 14, 2019, when he decided to conduct a random registration check

of the vehicle in front of him. Deputy Flahive learned the operator’s license of the

registered owner of the vehicle, Brittany Brentlinger, was suspended. The deputy was

unable to readily determine the gender of the driver prior to effectuating the stop as he

was behind the vehicle and it was dark outside. Deputy Flahive followed the vehicle for

approximately one and a half miles until he found a safe area in which to conduct the

stop. The deputy then activated his overhead lights. As Appellant turned right into a

parking lot, Deputy Flahive illuminated the driver’s side of the vehicle with a spotlight and
Delaware County, Case No. 19 CAC 05 0032                                                6


observed the driver was male; therefore, not the registered owner. Nonetheless, Deputy

Flahive exited his cruiser and approached the vehicle. As the deputy approached, he

again saw the driver was not female. The deputy made contact with the driver and asked

for his license. While Deputy Flahive was running the license check, he detected the odor

of marijuana. Appellant and his passenger were subsequently arrested.

       {¶15} In State v. Chatton, 11 Ohio St.3d 59, 463 N.E.2d 1237 (1984), the Ohio

Supreme Court, addressing a similar situation, held:



              [W]here a police officer stops a motor vehicle which displays neither

       front nor rear license plates, but upon approaching the stopped vehicle

       observes a temporary tag which is visible through the rear windshield, the

       driver of the vehicle may not be detained further to determine the validity of

       his driver's license absent some specific and articulable facts that the

       detention was reasonable. As a result, any evidence seized upon a

       subsequent search of the passenger compartment of the vehicle is

       inadmissible under the Fourth Amendment to the United States

       Constitution. Id. at 63.



       {¶16} In Chatton, a police officer stopped the defendant for a suspected failure to

display license plates. Id. at 59. Upon approaching the vehicle, the officer noticed a

temporary tag was visible in the rear windshield. Id. Nonetheless, the officer continued

to the driver's side of defendant's vehicle and requested the defendant produce his

driver's license. Id.   The officer subsequently learned the defendant’s license was
Delaware County, Case No. 19 CAC 05 0032                                                7


suspended and placed the defendant under arrest for driving while under a suspension.

Id. The defendant was ordered to step out of his vehicle, was patted down, and was

handcuffed. Id. Upon searching the passenger compartment of the vehicle, the officer

found a loaded Charter Arms .44 Special revolver underneath the driver's seat. Id.

      {¶17} The defendant was indicted for carrying a concealed weapon. Id. He moved

to suppress evidence of the gun on the basis the search of his vehicle was unlawful. Id.

at 59-60. The trial court overruled the motion to suppress. Id. at 60. The defendant then

entered a plea of no contest to the charge in the indictment and a judgment of conviction

was entered thereon. Id. The court of appeals reversed the conviction, finding the trial

court erred in not suppressing the evidence of the gun. Id. The court of appeals reasoned

any reasonable suspicion the defendant was violating the law was extinguished upon the

officer's observance of the temporary tag and the detention of the defendant beyond that

moment was unlawful. Id. The Ohio Supreme Court accepted jurisdiction.

      {¶18} The Chatton Court found “because the police officer no longer maintained

a reasonable suspicion that appellee's vehicle was not properly licensed or registered, to

further detain appellee and demand that he produce his driver's license is akin to [a]

random detention[.]” Id. The Court then concluded, “[a]lthough the police officer, as a

matter of courtesy, could have explained to appellee the reason he was initially detained,

the police officer could not unite the search to this detention, and appellee should have

been free to continue on his way without having to produce his driver's license.” Id.

      {¶19} Like the officer in Chatton, we find Deputy Flahive no longer maintained a

reasonable suspicion Appellant was the registered owner when he illuminated the vehicle

as Appellant turned into a parking lot and observed Appellant was not female. Although
Delaware County, Case No. 19 CAC 05 0032                                                  8


the deputy could have explained to Appellant the reason he was initially detained, Deputy

Flahive did not have an independent basis to extend Appellant’s detention by asking

Appellant to produce his identification.       We find Deputy Flahive exceeded the

constitutionally permissible scope of the detention, and the trial court erred in failing to

grant Appellant’s motion to suppress.

       {¶20} Appellant’s sole assignment of error is sustained.

       {¶21} The judgment of the Delaware County Municipal Court is reversed and

Appellant’s convictions are vacated.




By: Hoffman, J.
Gwin, P.J. and
Wise, John, J. concur